                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

SARAH SIEGEL,                                      )
                                                   )
                        Plaintiff,                 )      2:21-cv-00145
                                                   )
        v.                                         )
                                                   )
OPTIMUM OUTCOMES, INC.,                            )
                                                   )
                        Defendant.                 )

                                            COMPLAINT

        NOW COMES the plaintiff, SARAH SIEGEL, by and through her attorneys,

SMITHMARCO, P.C., and for her Complaint against the defendant, OPTIMUM OUTCOMES,

INC., the plaintiff states as follows:

                                 I.        PRELIMINARY STATEMENT

        1.      This is an action for actual and statutory damages for violations of the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), 15 U.S.C. §1692, et seq.

                                     II.    JURISDICTION & VENUE

        2.      Jurisdiction arises under the FDCPA, 15 U.S.C. §1692 et seq., and pursuant to 28

U.S.C. §1331 and 28 U.S.C. §1337.

        3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                            III.       PARTIES

        4.      SARAH SIEGEL, (hereinafter, “Plaintiff”) is an individual who was at all relevant

times residing in the City of Mequon, County of Ozaukee, State of Wisconsin.




                                              Page 1 of 5

             Case 2:21-cv-00145-PP Filed 02/05/21 Page 1 of 5 Document 1
           5.      The debt that Plaintiff was allegedly obligated to pay was a debt allegedly originally

owed by Plaintiff to Medical College of Wisconsin Community Physicians (hereinafter, “the

Debt”).

           6.      The Debt was for a medical bill which was for the personal use of Plaintiff and/or

used for household expenditure.

           7.      Upon information and belief, Defendant purchased, acquired and/or otherwise

obtained the Debt for the purpose of collection from Plaintiff.

           8.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1692a(3).

           9.      OPTIMUM OUTCOMES, INC., (hereinafter, “Defendant”) is a business entity

engaged in the collection of debt within the State of Wisconsin. Defendant’s principal place of

business is located in the State of Illinois. Defendant is incorporated in the State of Wisconsin.

           10.     The principal purpose of Defendant’s business is the collection of debts allegedly

owed to third parties.

           11.     Upon information and belief, Defendant hired APH, LLC to collect the Debt from

Plaintiff.

           12.     Defendant regularly collects, or attempts to collect, debts allegedly owed to third

parties.

           13.     During the course of its efforts to collect debts allegedly owed to third parties,

Defendant sends to alleged debtors bills, statements, and/or other correspondence via the mail

and/or electronic mail and initiates contact with alleged debtors via various means of

telecommunication, such as the telephone and facsimile.




                                                Page 2 of 5

                 Case 2:21-cv-00145-PP Filed 02/05/21 Page 2 of 5 Document 1
           14.     Defendant uses credit reporting as a means of collection of debts, knowing that a

consumer seeing an unpaid collection on their credit would feel the pressure to pay the debt so that

the collection does not affect future attempts to use their credit.

           15.     At all relevant times, Defendant acted as a debt collector as that term is defined by

15 U.S.C. §1692a(6).

           16.     At all relevant times, Defendant acted through its duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

subrogees, representatives, and insurers.

                                          IV.     ALLEGATIONS

           17.     Defendant has reported the Debt to one or more “consumer reporting agency” as

that term is defined by §1681a(f) of the Fair Credit Reporting Act, (hereinafter, FCRA). 15 U.S.C.

§1681 et seq.

           18.     Plaintiff had paid all debts owed to Defendant and its original creditor.

           19.     As of August 26, 2019, all accounts owed by Plaintiff to Defendant and/or Medical

College of Wisconsin Community Physicians were paid in full to APH, LLC who was collecting

the debts at the time.

           20.     Upon information and belief, APH, LLC notified Defendant that all debts were paid

in full.

           21.     Despite the fact that Plaintiff did not owe the Debt any longer, on or about

December 23, 2020 Defendant communicated to one or more credit reporting agencies as that term

is defined by 15 U.S.C. §1681a(f) that a portion of the debt remains outstanding, is seriously past

due, and has been assigned to an attorney.

           22.     The information reported about Plaintiff is false, inaccurate and misleading.



                                                Page 3 of 5

                 Case 2:21-cv-00145-PP Filed 02/05/21 Page 3 of 5 Document 1
       23.     Defendant’s failure to comply with §1692e(8) therefore was deceptive and

misleading since, among other things, it deprived future users of Plaintiff’s consumer reports of

essential information relevant to their assessment of Plaintiff’s credit worthiness and of Plaintiff’s

eligibility for other benefits for which the report may be employed and adversely impacted

Plaintiff’s credit score under certain credit scoring systems.

       24.     In its attempts to collect the debt allegedly owed by Plaintiff, Defendant violated

the FDCPA, 15 U.S.C. §1692, in one or more of the following ways:

               a. Engaged in conduct the natural consequence of which is to harass, oppress or
                  abuse any person in connection with the collection of a debt in violation of 15
                  U.S.C. §1692d;

               b. Used false, deceptive, misleading and unfair or unconscionable means to collect
                  or attempt to collect an alleged debt in violation of 15 U.S.C. §1692e;

               c. Communicated or threatened to communicate to any person credit information
                  which is known or which should be known to be false, including the failure to
                  communicate that a disputed debt is disputed in violation of 15 U.S.C.
                  §1692e(8);

               d. Used unfair and/or unconscionable means to collect or attempt to collect a debt
                  in violation of 15 U.S.C. §1692f;

               e. Was otherwise deceptive and failed to comply with the provisions of the
                  FDCPA.

       25.     As a result of Defendant’s violations as aforesaid, Plaintiff has suffered, and

continues to suffer, personal humiliation, embarrassment, mental anguish and emotional distress.

                                       V.     JURY DEMAND

       26.     Plaintiff hereby demands a trial by jury on all issues so triable.

                                   VI.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, SARAH SIEGEL, by and through her attorneys, respectfully

prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:



                                             Page 4 of 5

             Case 2:21-cv-00145-PP Filed 02/05/21 Page 4 of 5 Document 1
          a.     All actual compensatory damages suffered;

          b.     Statutory damages of $1,000.00;

          c.     Plaintiff’s attorneys’ fees and costs;

          d.     Any other relief deemed appropriate by this Honorable Court.


                                                          Respectfully submitted,
                                                          SARAH SIEGEL


                                                  By:      s/ David M. Marco
                                                           Attorney for Plaintiff

Dated: February 5, 2021

David M. Marco
IL Bar No. 6273315/FL Bar No. 125266
SMITHMARCO, P.C.
55 W. Monroe Street, Suite 1200
Chicago, IL 60603
Telephone: (312) 546-6539
Facsimile: (888) 418-1277
E-Mail:     dmarco@smithmarco.com




                                      Page 5 of 5

       Case 2:21-cv-00145-PP Filed 02/05/21 Page 5 of 5 Document 1
